DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
	Claims 1-4, 6-8 and 11-13 are under consideration.
	This Official Action is Final. 
	 
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8,  10  is/are rejected under 35 U.S.C. 103 as being unpatentable KOCH, BASIS OF STABILITY OF AMINE SALTS OF LINOLEIC ACID, JOURNAL OF FOOD SCIENCE-Volume 36 (1977) (KOCH) in view of SOLVAL et. Al., , Spray drying technology for the production and processing of microencapsulated omega-3 fish oil with egg powder, 2011, Louisiana State University, LSU Digital Commons accessed at https://digitalcommons.lsu.edu/gradschool_theses (SOLVAL).). 
As to claims 1 , KOCH teaches a process for producing amino salts of polyunsaturated omega-6 fatty acids.  KOCH provides a lysine composition and mixes the polyunsaturated fatty acid an aqueous the ingredients in an aqueous solution (pg. 482, left column, EXPERIMENTAL and middle column lines 1-10)).  KOCH specifically studies linoleic and linolenic salts (See Experimental section). In addition, KOCH states that the stoichiometry of the interactions are equimolar (See pg. 1, Stoichometry). It would have been obvious to one skilled in the art to react the equimolar products and obtain a PUFA and a lysine yields of >90 wt%.   
KOCH does not teach spray drying the composition. 
However, SOLVAL teaches that omega fatty acids can be sprayed in a solution.  At the bottom of page  14, SOLVAL teaches that spray drying is a technology used to preserve foods. The core of this technique is spraying a feed material in a liquid state into a hot drying medium (temperature ranging from 100 to 300°C) in which liquid (often water) is evaporated. The final product of a spray drying process is a dried form of powders, granules or agglomerates, depending upon the physical and chemical properties of the feed, the dryer design and operation. Evaporation of water from the droplets is facilitated by heat and vapor transfer through/from the droplets. It is believed that the wet-bulb temperature of the droplets is in the range of 30- 50°C and total duration of drying is only a few seconds (Schuck et al., 2009). 
Spray dried food powders show high storage stability, good handling characteristics (for some applications) and minimized transportation weight in comparison with liquid concentrates (Obón et al., 2009). Spray drying is a common method of encapsulation of food ingredients in the food industry. Several studies have demonstrated the efficiency of spray drying to encapsulate food products such as carotenoids, vitamins, minerals, flavors, polyunsaturated oils, enzymes and probiotic microorganisms. It would have been obvious to spray dry the solution of KOCH to preserve the composition. 
Thus, it would have been obvious to spray dry the product of KOCH to preserve the product, as taught by SOLVAL. 
As to claim 2, KOCH teaches that the solution of linoleic acid and lysine is equimolar (see pg. 484, Conclusion). 
As to claim 3, KOCH teaches that 99% pure linoleic acid is used (pg. 482, left column, Experimental). 
As to claim 4, KOCH teaches that lysine of high purity was used. It would have been obvious to use lysine of 99% purity (pg. 482, left column, Experimental). 
Claims 6-8 recite that the starting composition is a food, nutraceutical or pharmaceutical, respectively.  No additional ingredients are recited in any of claims 6-8.   KOCH teaches using linoleic acid linoleic and linolenic (KOCH, See Experimental section), as noted above.  It would have been obvious to use sources that contain these ingredients as the starting composition.  This includes a food, nutraceutical or pharmaceutical. 
AS to claim 10, KOCH teaches that linolenic acid can be used (see page 1, Experimental section).    Linolenic acid is a type of fatty acid. It can refer to either of two octadecatrienoic acids (i.e., α or γ), or a mixture of the two. It would have been obvious to use gamma-linolenic as linolenic acid only comes in one of two forms or a mixture of the two. 



Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOCH  and SOLVAL as applied to claims 1-4, 6-8,  10 above, and further in view of Jukes et al, The combination of certain fatty acids with lysine, arginine and salmine, J. Biol. Chem. 1935, 110:9-16 (JUKES).
KOCH is cited for the reasons noted above but silent to including alcohol in the solution. 
Claims 11 and 12 recite mixing an aqueous-alcoholic solution of the starting composition and lysine composition and that the aqueous-alcoholic solution comprises 20 to 90 wt. % water and 80 to 10 wt. % alcoholic solvent. 
JUKES teaches that the low solubility of the higher fatty acids in water makes it difficult to study the formation of such soaps by titrimetric methods. Ethanol-water mixtures may, however, be used for solvent purposes (pg. 9, lines 7-15).  JUKES provides ethanol in amounts ranging from 20 to 98%.  This overlaps the claimed amount of 80 to 10 wt. % alcoholic solvent.
It would have been obvious to provide ethanol in the solution of KOCH as a solvent to help with solubility.

Claim  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOCH  and SOLVAL as applied to claims 1-10 above, and further in view of United States Patent Application Publication No. 2011/0118351 (BERL) .
Claim 13 recites that the polyunsaturated omega-6 fatty acid component is selected from the group consisting of eicosadienoic acid, dihomo-gamma-linolenic acid, docosadienoic acid, adrenic acid, docosapentaenoic acid, tetracosatetraenoic acid, tetracosapentaenoic acid and a mixture thereof.
KOCH and SOLVAL are silent as to specific omega-6 fatty acids. 
BERL teaches the spray drying of omega 6 fatty acids such as gamma-linolenic acid, eicosadienoic acid, dihomo-gamma-linolenic acid, arachidonic acid, docosadienoic acid, adrenic acid, docosapentaenoic acid [0012]. This stabilizes the omega-6 fatty acids [0018].  The spray drying inhibits degradation [0037]. Thus, it would have been obvious to one skilled in the art to dry omega-6 fatty acids such as eicosadienoic acid and dihomo-gamma-linolenic acid in KOCH and SOLVAL, as BERL teaches that the spray drying of these polyunsaturated omega-6 fatty acid components stabilize the components and inhibits their degradation. 



Response to Arguments
Applicant's arguments filed October 6, 2020 have been fully considered but they are not persuasive. 
The applicant argues that the cited art of record, alone or in combination, fails to disclose or suggest a process of increasing the stability of a polyunsaturated omega-six fatty acid to oxidation, by spray drying a solution of unsaturated fatty acid and a lysine composition.  In particular, it is argued that KOCH is focused on  the stability of amine salts of linoleic acid. Some of the conclusions reached by KOCH  are 1) lysinium linoeleate is an ionized salt, 2) the mechanism of oxygen attack is not completely explained although ionization solid state are both necessary; and 3) the solid state is in the form of a rigid crystalline lattice, which could act as a barrier to the diffusion of oxygen and the propagation of chain reactions (paragraphs bridging pages 484-485).drying a solution of unsaturated fatty acid and a lysine composition. In view of these assertions, the applicant argues that one skilled in the art would not turn to SOLVAL.  SOLVAL discloses spray drying omega fatty acids in solution and that this spray drying relies one encapsulation, not crystallization.    
However, there is no evidence to suggest that one skilled in the art would consider producing a crystal as being exclusive or separate form spray drying. Indeed, as acknowledged by applicant, KOCH uses the procedures described by Chang (i.e., United States Patent No. 2,845,049)  and Moyer.  The only requirement of CHANG is that the compounds be prepared by reacting a basic amino acid with linoleic acid in the presence of a mutual solvent and the evaporating the solvent (see Chang, col. 1, lines 30-42).  While the applicant cites to Examples in CHANG in the hopes of making the issue more complex than necessary, it is noted that the spray drying od SOLVAL accomplishes the basic requirements of KOCH (i.e., via CHANG).
SOLVAL teaches at page 14 The core of this technique is spraying a feed material in a liquid state into a hot drying medium (temperature ranging from 100 to 300°C) in which liquid (often water) is evaporated. The final product of a spray drying process is a dried form of powders, granules or agglomerates, depending upon the physical and chemical properties of the feed, the dryer design and operation. Evaporation of water from the droplets is facilitated by heat and vapor transfer through/from the droplets.  Thus, SOLVAL plainly teaches the removal of water as required by Koch but by spray drying.  There is reason why the removal of water in KOCH would not result in the formation of salt. The claims that the final composition contains one or more salts of cations derived from lysine with anions derived from one or more poly unsaturated omega-6 fatty acids and other naturally occurring fatty acids.
The applicant argues that Koch provides evidence that linolenic acid (an unsaturated fatty acid), as well as lysinium linoleate are subject to oxidative degradation but that oxidative inhibition is observed when the lysinium linoleate in an ionized and solid state.  It is also argues that Solval provides evidence that spray drying creates an environment of high surface area (atomization), high temperature (hot gas) and alr (~21% oxygen) (page 15).  As a result, the applicant concludes one skilled in the art would not combine the two references. 
However, it is established by SOLVAL that spray drying is a well-known method of particle production which comprises the transformation of a fluid material into dried particles, taking advantage of a gaseous hot drying medium.  Koch would seek out Solval because it is critical to remove moisture from the vulnerable aqueous solution of KOCH.  Indeed,  polyunsaturated fatty acids (PUFAs) are encapsulated by spray drying by spray drying in order to protect and prolong their functionalities and get new handling properties.  There is no evidence to suggest that salts would not form as suggested by applicant. Moreover, none of the claims exclude some form of microencapsulation.  
The applicant argues that JUKE and BERL do not remedy the deficiencies of KOCH and SOLVAL. However, that rejection is proper for the reasons noted above.  

Relevant Prior Art Not Cited
Patel et. al., Spray drying technology: an overview, Vol.2 No.10 (Oct 2009) (Year: 2009)


Conclusion
NO ALLOWABLE SUBJECT MATTER FOUND
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         /AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791